Citation Nr: 1400475	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2010, a travel board hearing was held before the undersigned in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.

The case was previously before the Board in April 2010 and September 2011.  In both instances, the issues of service connection for a low back disability and TDIU were remanded for additional development.  The additional development has been completed and the case has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of low back degenerative joint disease.

2.  The Veteran injured his low back in service.

3.  Symptoms of low back degenerative joint disease were not chronic in service.

4.  Symptoms of low back degenerative joint disease were not continuous after service separation.

5.  Low back degenerative joint disease did not manifest to a compensable degree within one year following separation from service.

6.  The Veteran's low back degenerative joint disease is not related to active service.

7.  The Veteran's low back degenerative joint disease is not causally related to or permanently worsened by service-connected disabilities, including the service-connected right knee disability.

8.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities, and a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.


CONCLUSIONS OF LAW

1.  Low back degenerative joint disease was not incurred in active service, may not be presumed to have been incurred in service, and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2006 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection for a low back disability and TDIU, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in March 2007, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records that could be located, post-service VA treatment records, private medical records identified and/or submitted by the Veteran, hearing testimony presented by the Veteran and his spouse, and the Veteran's statements.
In June 2008, VA examined the low back.  38 C.F.R. § 3.159(c)(4) (2013).  Following the Board's April 2010 remand, the Veteran was afforded a second VA examination in December 2010.  In each of these examinations, the VA examiner provided an in-person examination, reviewed the Veteran's claims file and medical history, and offered rationale for the opinions reached.  On review of these opinions, the Board determined that the VA examiners had not provided opinions regarding the theory of secondary service connection related to a service-connected right knee disability.  As a result, the Board remanded the case in September 2011 to secure an addendum opinion addressing this theory.  In September 2011, the VA examiner who provided the December 2010 examination reviewed the Veteran's claim file and provided the requested opinion.  Accordingly, the Board finds that the VA examinations of June 2008, December 2010, and the September 2011 addendum opinion are adequate to decide the Veteran's claims, and no further medical examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran's claims for service connection for a low back disorder and TDIU were subsequently readjudicated in an August 2012 supplemental statement of the case; therefore, the Board finds that there has been substantial compliance with the September 2011 Board Remand order.  See Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Presumptive Service Connection Analysis

The Veteran asserts that his current low back disability is the result of a chronic low back disorder that developed while serving on active duty.  Specifically, the Veteran contends that he has experienced pain ever since injuring his back in 1976 when performing maintenance on a truck in service.  See July 2006 VA Form 21-4138.

Initially, the Board finds that the Veteran has a current diagnosis of low back DJD.  When the Veteran underwent a VA spinal examination in June 2008, the VA examiner diagnosed with low back DJD with arthritic changes.  Degenerative changes were noted again in the December 2010 VA spinal examination, along with multi-level wedge fractures throughout the thoracic and lumbar spine.

The Board next finds that the Veteran sustained a low back injury while in service.  Service treatment records from April 1976 show that the Veteran presented to a service medical clinic complaining of back pain.  The Veteran was seen again later in the month complaining of additional back pain and was ultimately diagnosed with muscular ligamentous strain in the left mid back.  During the course of treatment, x-ray imaging was negative "except minimal generalized irregular end plates which may relate to chronic growth disturbance."

Although the Veteran injured his low back in service, the Board also finds that the weight of the evidence demonstrates that symptoms of low back DJD were not chronic in service.  Aside from the records discussed above, service treatment records are otherwise silent for complaints, treatment, or symptoms of a low back disability.  The September 1977 service separation examination report reflects a normal clinical evaluation of the spine and no significant medical history was noted by the service examiner.  

The Veteran recently stated that low back pain has been present since incurring the April 1976 back injury.  See January 2010 Board hearing transcript, p. 5-8; July 2006 VA Form 21-4138.  The Veteran is competent to report experiencing back pain in service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  However, the Board finds that these statements are not credible because they are inconsistent with, and outweighed by more contemporaneous lay histories by the Veteran and more contemporaneous medical findings.  The Veteran specifically denied a history of recurrent back pain in the September 1977 report of medical history.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because recent lay evidence about a wound in service was internally inconsistent with the veteran's contemporaneous lay statements that he had not received any wounds in service).  Thus, the preponderance of the lay and medical evidence is against finding that symptoms of a low back disability were chronic in service.

Similarly, the Board finds that symptoms of low back DJD were not continuous after service separation.  The earliest evidence of post-service low back pain is related to a post-service, work-related injury sustained in March 1997, over 19 years after service separation.  A June 1997 clinical note from Dr. J.R., a private physician, describes a back injury the Veteran incurred while packing materials for an employer, a construction company.  Contemporaneous x-ray results were "unremarkable for [the Veteran's] age."  In addition, the note includes the comment that the Veteran "states specifically he had no problems with his back prior to the [March 1997] industrial injury."  Here, the Board again notes that the Veteran recently reported chronic, continuous pain since injuring his low back in service that is inconsistent with his previously reported histories and with the medical findings that are more contemporaneous.  See January 2010 Board hearing transcript, p. 5-8; July 2006 VA Form 21-4138.  The Board finds that this statement, which was made almost 20 years after service separation in October 1977, is not credible given the contrasting history provided for treatment purposes, during which the Veteran denied any history of back problems prior to the 1997 post-service back injury.  See Madden, 125 F.3d at 1481; see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  As such, the preponderance of the lay and medical evidence is against a finding that symptoms of a low back disability were continuous after service separation.

Within this same context, the Board finds that low back DJD did not manifest to a compensable degree within one year of service separation.  As noted above, the first post-service evidence of a low back disability is from 1997, almost 20 years after service separation.
As the evidence shows no chronic symptoms of low back DJD in service, continuous symptoms of low back DJD since service separation, or manifestation of low back DJD to a compensable degree within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Direct Service Connection Analysis

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's current DJD is related to active service.  In this case, the service treatment records appear to be complete.  As discussed above, aside from treatment records in April 1976, service treatment records are otherwise silent as to complaints, symptoms, or treatment for a low back disability.  The Veteran presented for treatment for several other ailments during service, including a right eye injury and a skin rash.  When being examined in September 1977 before service separation in October 1977, the Veteran reported a history of eye and skin problems, but no recurrent back pain.  Thus, in consideration of the other evidence included in the service treatment records, it is likely that any additional back problems other than the April 1976 muscle strain would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a back injury - other than the acute muscle strain in April 1976 - weighs against finding a relationship between service and current DJD.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Similarly, there is an absence of credible evidence of complaints, symptoms, or treatment for a low back disability until 1997, following a March 1997 post-service employment injury.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service, which resulted in any chronic or persistent disorder).

VA medical opinions also weigh against finding that there is relationship between the in-service injury and the current low back disability.  A February 2008 VA treatment record indicates that the Veteran's degenerative back condition is "related to" the in-service back injury.  

Subsequently, the Veteran underwent a VA spinal examination in June 2008.  The June 2008 VA examiner opined that a causal relationship between the two could not be ruled out because "previous injury to any joint including the spine has a greater risk of development of osteoarthritis as per literature from several medical sources including sports medicine and osteopathic medical [journals]."  However, the June 2008 VA examiner stated that the Veteran's current low back disability is "less likely than not (less than 50/50 probability) caused by or a result of injury to [the right knee] and straining his back both while on active duty."  

Similarly, the December 2010 VA examiner opined that the Veteran's current low back disability "is less likely as not (less than 50/50 probability) caused by or a result of injury to the lumbosacral spine while on active duty."  The December 2010 VA examiner explained that "there is no apparent nexus between the [in-service back injury] and the [1997 employment-related back injury], and a more than 20 year span in which this Veteran did repetitive bending and heavy lifting which is much more likely to cause degenerative changes than any one or even two single instances long ago."  The December 2010 VA examiner outlined additional medical literature that was considered, as well medical history that included an additional employment-related injury and degenerative changes which "would not be unusual in a 40-year-old individual."

The Veteran has stated that his current low back disability is related to the April 1976 in-service back injury because back pain has been chronic and continuous since the injury took place.  See January 2010 Board hearing transcript, p. 5-8; July 2006 VA Form 21-4138.  As discussed previously, the Veteran is competent to report experiencing back pain during and since service.  See Clyburn, 12 Vet. App. at 301.  However, as analyzed above, the Veteran's recent assertions of chronic symptoms in service and continuous post-service symptoms are not credible.

Thus, given the lay and medical evidence of record, the weight of the evidence is against finding that the Veteran's low back disability is related to service.  As such, service connection for the disability is not warranted on a direct basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the theory of direct service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary Service Connection Analysis

In addition to the contentions outlined above, the Veteran has contended that the current low back disability is related to a service-connected right knee disability.  Specifically, the Veteran stated that back pain is "exacerbated by the right knee pain and the necessarily altered gait to protect it."  See November 2006 VA Form 21-4138.

After a review of all the lay and medical evidence of record, however, the Board finds that the Veteran's low back DJD is not proximately due to (caused by), or aggravated by, the service-connected right knee disability.

In September 2011, the December 2010 VA examiner reevaluated the Veteran's claims file to determine whether there is a connection between the service-connected right knee disability and the current low back disability.   In a September 2011 addendum opinion, the December 2010 VA examiner opined that the current low back disability "is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The VA examiner explained that "this Veteran has several wedge fractures which are generally as a result of sudden trauma, such as a fall or construction accident with a sudden blow, or a motor vehicle accident."  Further, "the chronic, diffuse distributed multi-level degenerative changes which one would expect from a chronically antalgic [gait] and imbalance from an arthritic knee, are not present here."

As discussed previously, the Board has also considered the Veteran's statements regarding the etiology of his current back disability.  In the context of secondary service connection, the Board finds that the Veteran's statements regarding the medical factors contributing to the current low back disability are not competent.  To differentiate pain and stiffness attributable to arthritis from pain and stiffness due to other disorders or etiologies, especially the well-documented post-service employment back injury in 1997, requires knowledge of multiple other disorders that also cause symptoms of pain and stiffness, as well as a knowledge of all possible etiologies of arthritis, not just injury to a joint.  The Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis; therefore, the Veteran is not competent to provide probative evidence of the relationship between the service-connected right knee disability and his current low back disability.  See Kahana, 24 Vet. App. at 437.  Moreover, the Veteran's assertion of nexus to service does not account for or explain the intervening back injury after service in 1997; therefore, any purported opinion of nexus to the knee disability is not based on an accurate history, and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current low back disability and the service-connected right knee disability.  Thus, service connection based on a secondary theory of entitlement is also not warranted.  38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against this theory, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 
7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

TDIU Analysis

In this case, the Veteran contends that he cannot secure (obtain) or maintain (follow) adequate employment due to his service-connected right knee and right eye disabilities.  See July 2011 appellant brief.

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  The Veteran's disabilities do not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because, while he has two service-connected disabilities, the combined rating of these disabilities does not reach 70 percent.  The combined service-connected disability rating for all service-connected disabilities (right eye and right knee) is 20 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2013).  Because the Veteran has two service-connected disabilities, the combined schedular disability rating of all disabilities must be at least 70 percent to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The evidence demonstrates that in 1997 the Veteran retired from a career as a laborer due to chronic back and knee pain.  See December 2010 VA examination report; June 2008 VA examination report.  While working, the Veteran had jobs including ironworking and carpentry.  See Dr. J.R. June 1997 clinical note; February 1987 VA Form 21-2545.  The Veteran reported that he lost his job as an ironworker in 1987 after his employer deemed knee surgery-related leave to be excessive.  See id.

The June 2008 VA examination report states that the Veteran faced no effects on his usual occupation because he was not employed; however, the report also states that the Veteran had decreased ability to climb stairs and ladders due to (non-service-related) back pain and weakness.  The December 2010 VA examination report reflects occupational impairment including decreased mobility, problems with lifting and carrying, lack of stamina, and pain resulting in being assigned to different duties and increased absenteeism.  No occupational impairment was reported to be related to the Veteran's service-connected eye disability.  See June 2008 VA examination report.

Including the testimony provided in January 2010, the Veteran has not made any statements to VA regarding how his service-connected right knee and right eye disabilities have affected his ability to secure or maintain gainful employment.  In addition, the occupational impairments listed during VA examinations each include pain due to the Veteran's current low back disability, which, pursuant to the decision reached above, is not service connected.

Thus, the weight of the lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain (secure) or maintain (follow) substantially gainful employment.  Notably, no clinician has opined that the Veteran is unemployable due to his service-connected right eye or right knee disabilities.  

The Board has also considered the Veteran's implicit statement that these disabilities have rendered him unable to work.  However, given the Veteran's retirement in 1997 following an employment-related back injury, and the Board's subsequent decision that the Veteran's current low back disability is not service-related, the contention that the Veteran is unable to obtain or maintain substantially gainful employment solely due to his service-connected disabilities is outweighed by the other evidence on record.

For these reasons, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for TDIU have been met or more nearly approximated for any period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, to include as secondary to a service-connected right knee disability, is denied.

A TDIU is denied.



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


